UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6714



CHARLES M. CASSELL, III,

                                              Plaintiff - Appellant,
          and


THOMAS J. SHIELDS,

                                                           Plaintiff,

          versus


SARGEANT NORRIS; LIEUTENANT     ONEAL;   CAPTAIN
WHELMAN; NURSE HART,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-943-5-H)


Submitted:   November 7, 2003            Decided:   December 23, 2003


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles M. Cassell, III, appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Cassell

v. Sargeant Norris, No. CA-02-943-5-H (E.D.N.C. filed Apr. 18, 2003

& entered Apr. 21, 2003).   We also deny all of Cassell’s pending

motions. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2